BY THE COURT.
Epitomized Opinion
Ennis was a non-resident of the state and voluntarily attended a trial in Franklin County, as a witness. While in attendance as such, he was served with another summons, in another case brought against him in said court by Hertlein. Ennis moved to quash the service on the ground that he was immune from such service. The trial court sustained the motion.
The Court of Appeals held in this case:
That suitor or party having an interest in a case is exempt from service of summons during the time he is necessarily in attendance in the trial of his case, and this immunity also extends to witness. Barber v. Knowles. 77 OS 81.
Service of summons was properly quashed, Judgment affirmed.